DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-3 is examined herein.

Specification objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter in the original claim set is not provided in the pending Specification.  
For example, the original claim set, of 10/16/2020, recites:
“the food product having a onyx sorghum content of at least 10% by weight of ingredients”; and
“food product having an onyx sorghum content of about 30% to 40% by weight of ingredients”; which are not found in the original Specification.  
Currently, the original Specification only discloses muffins as having an onyx sorghum blend content of about 30% to 40%.
 Please amend the Specification to include all of the original claims, as submitted 10/16/2020.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires that 30 to 40 wt% of an onyx sorghum flour, based on the total weight of the ingredients, is used to make a baked good, wherein the amount of onyx sorghum flour is used to replace part or all of a conventional flour.
The claim further requires that after administration and consumption of said baked goods the incremental glucose responses of the subject are lower as opposed to consuming a second food product not containing the onyx sorghum flour.


Such a claim imparts after the administration and consumption of a baked good made with 30 to 40 % of a flour comprising from above zero to below 100% of onyx sorghum, an incremental glucose response of the subject are lower after any amount of time.  This is not supported in the original Disclosure. 
The pending specification is clear that when 238.25 gram muffins are administered, comprising 50 grams of total starch (0028), wherein the muffins comprise 36 % of the onxy sorghum blend (0034), the incremental glucose responses and incremental insulin concentrations were lower when the muffins comprising the onxy sorghum blend was consumed versus the consumption of whole wheat muffins (0029).
Figure 1-2 and the discussion thereof (p. 0018), show incremental glucose responses to whole wheat and onyx sorghum, however, fail to show the amounts and/or form of these ingredients consumed, therefore are indefinite and do not support the claim. 
Tables 1-4 and the discussion thereof (p. 0027-0034) are provided to show incremental glucose responses after the consumption of a muffin, not any baked good as claimed, and this example does not quantify how much onyx sorghum is used to make said muffin, only that flour is used. In p. 0034, it is noted that 36 % of a flour made of an onyx sorghum blend, is applied in an amount of 36% when making a muffin.  There is no disclosure about what the flour blend itself comprises, how much of the onyx sorghum is in the flour blend, or how much of the onyx sorghum is in the muffin.  Therefore this information is also indefinite, and does not support the claim.
Claim 1 presents New Matter, as presented above.

Claim Rejections - 35 USC § 112
Claims 1, 10 and any claims dependent on them are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
Claim 1 requires that 30 to 40 wt% of an onyx sorghum flour, based on the total weight of the ingredients, is used to make a baked good, wherein the amount of onyx sorghum flour is used to replace part or all of a conventional flour.
The claim further requires that after administration and consumption of said baked goods the incremental glucose responses of the subject are lower as opposed to consuming a second food product not containing the onyx sorghum flour.
Such a claim imparts after the administration and consumption of a baked good made with 30 to 40 % of a flour comprising from above zero to below 100% of onyx sorghum, an incremental glucose response of any type of subject are lower.  


This is not described in the pending specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The breadth of the claims do not shed light on how the administration and consumption of any amount of onyx sorghum in any baked good, by any type of subject, results in an in any reduction of incremental glucose responses after any amount ot time. 
The pending Specification supports that when a food product comprising about 86 grams of an onyx sorghum flour blend is administered and consumed by humans an incremental glucose responses and incremental insulin concentrations are lower than when the same food made without the onxy sorghum blend is administered and consumed by humans. This disclosure does not disclose the amount of onyx sorghum in the onyx sorghum flour blend.  Therefore the amount of experimentation necessary to achieve such a feat in unknown. There is no guidance provided in the specification, including discussion or working examples that explain or shows how any type of subject consuming any amount of onyx sorghum in any type of baked good provides an in vivo response of blood glucose levels being reduced.  The predictability of such a claim and the state of the art also do not teach this.  





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “conventional” in claim 1 is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the particulars of ingredients in flour usually used to make baked goods for treating diabetes.








Claim Interpretation
Claim 1 recites a method for treating diabetes comprising: 
administering to any subject in need thereof a first food product in the form of baked goods, comprising:
about 30 to 40 wt% of onyx sorghum flour, based on the total weight of the ingredients used, 
wherein the onyx sorghum flour is used to substitute all or part of other flour/s required to produce the first food product; and 
wherein incremental glucose responses of the subject are lower after consuming the first food product as opposed to consuming a second food product not containing the onyx sorghum flour.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Harris (2011/0151090), AS and Austin.
Park: Sorghum extract exerts an anti-diabetic effect by improving insulin sensitivity via PPAR-γ in mice fed a high-fat diet; Nutr Res Pract. 2012 Aug; 6(4): 322–327; Published online 2012 Aug 31. doi: 10.4162/nrp.2012.6.4.322



AS: American Sorghum: Black sorghum finds its fit in cereal line; published at least by March 15, 2016 at: https://web.archive.org/web/20160315214013/https://www.americansorghum.com/black-sorghum-finds-its-fit-in-cereal-line/

Park: Sorghum extract exerts an anti-diabetic effect by improving insulin sensitivity via PPAR-γ in mice fed a high-fat diet; Nutr Res Pract. 2012 Aug; 6(4): 322–327; Published online 2012 Aug 31. doi: 10.4162/nrp.2012.6.4.322

Austin: THE EFFECTS OF SORGHUM [SORGHUM BICOLOR (L.) MOENCH] PHENOLIC 
COMPOUNDS ON STARCH DIGESTIBILITY OF PORRIDGES; A Dissertation;  Submitted to the Office of Graduate Studies of Texas A&M University in partial fulfillment of the requirements for the degree of DOCTOR OF PHILOSOPHY; Dec. 2008

Independent claim 1
Park teaches a method of treating diabetes (see 2nd para. of introduction).  
Park teaches methods of making foods with sorghum (see Materials and Methods) about foods comprising sorghum, and further provides a step of administering foods with sorghum to a subject wherein the blood glucose levels are lower after food comprising sorghum is consumed versus after the consumption of similar types of food not comprising sorghum (ab.).

Park provides benefits to the use of sorghum in dietary foods as being that levels of total and low-density lipoprotein cholesterol, triglycerides, glucose, and the area under the curve for glucose were significantly lower in subjects administered sorghum extracts.
Therefore Park teaches a step of administering foods with sorghum to a subject with diabetes, wherein incremental glucose responses (i.e. blood glucose levels) of the subject are lower after consuming the first food product as opposed to consuming a second food product not containing the onyx sorghum flour.

Type of sorghum
Onyx: Park does not discus that the type of sorghum used is the specifically claimed type, called onyx sorghum, a high tannin sorghum, as claimed.
Harris also teaches methods of making a food products (i.e. first products) including, baked goods (0011), comprising high tannin sorghum (ab., 0007).
AS also teaches about the use of high tannin sorghum for making food products ((See line starting (LS): “In 2001…”), and further provides that it is also called Onyx sorghum (see “Black Sorghum”), as claimed.  Please see the short article in its entirety, which explains that Texas A&M AgriLife researchers developed Onyx sorghum, which is contractually grown with exclusive licensing to Applicant, Robert Harris, and his company for use in food products.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food with sorghum, as Park, to include the use of the specifically claimed sorghum, Onyx sorghum, a high tannin sorghum, as claimed, because the combination of Harris and AS, illustrates that the art finds Onyx sorghum as being suitable for similar intended uses, including methods of making food with sorghum (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.
Therefore the modified teaching above provides a method for treating diabetes comprising administering to a subject a first food product comprising baked goods, comprising: a form of baked goods, and onyx sorghum.

Onxy sorghum flour as a flour replacer
The modified teaching, in Harris, provides that high tannin sorghum flake as flour is incorporated in partial or full substitution for wheat or oat flour in various foodstuffs (0008, 0010, 0011), which encompasses being used as a flour to replace/substitute all or part of other flour/s required to produce the food product, as claimed.  

Amount of onyx sorghum
The modified teaching, in Harris, provides that high tannin sorghum flake as flour is incorporated in amounts of 2 to 70 wt% (0009), which encompasses the use of about 30 to 40 wt% of onyx sorghum flour, based on the total weight of the ingredients used.


Onyx sorghum lowers blood glucose levels when administered and consumed 
The modified teaching, in Harris, teaches that the sorghum is in consumer foods (0007), which means it is intended to be administered by a subject (0007).
The modified teaching, in AS, also provides that onyx sorghum is in foods for consumption (i.e. administration) (see top of article) and that it fights diabetes (i.e. high blood glucose levels) (see LS: ““I sold it…”).
Park teaches that there are benefits to the use of sorghum in dietary foods as being that levels of glucose, and the area under the curve for glucose were significantly lower in subjects administered sorghum extracts.
The modified teaching does not discuss that the consumption of foods with black sorghum (i.e. onyx sorghum) results in lower blood glucose levels than consumption of similar types of food not comprising black sorghum with tannin (i.e. onyx sorghum).
Austin also teaches methods of making foods comprising sorghum (pg. 13), including the use of black sorghum with tannin (1st para. of pg. iii) and further provides that said type of sorghum significantly decrease the estimated glycemic index (GI) (last para. of pg. iii).
The glycemic index (GI) ranks carbohydrate-containing foods on how quickly and how much they elevate blood sugar levels. It is measured by comparing the increase in blood sugar after eating 50 grams of available carbohydrate from a single food with the increase in blood sugar after eating the same quantity of available carbohydrate from a reference food, which is either glucose or white bread (see Glycemic Index (GI) and Estimated Glycemic Index (EGI) section of pg. 7).

A variety of sorghum brands were extracted and used to make foods (pg. 10 abridging pg. 11). 
In vitro testing occurred (2nd para. of pg. 16) and the EGI was calculated (Hydrolysis Index and Estimated Glycemic Index (EGI) section of pg. 17).
Sorghum varieties were mixed with sorghum brans and cooked into edible foods (pg. iii). The use of black sorghum with tannin sorghum significantly (p<0.05) decreased EGIs of the food (Fig. 20 and discussion above).
The Estimated Glycemic Index (EGI) is a measurement of how much a food boosts blood glucose, therefore lowered EGIs of food show that incremental glucose responses are lowered.
Given food with black tannin sorghum has a significantly degreased glycemic index compared to foods made with other types of sorghums, it would be reasonable to expect that the consumption of the foods with black sorghum with tannin (i.e. onyx sorghum) results in lower blood glucose levels compared to consumption of similar types of food not comprising black sorghum with tannin (i.e. onyx sorghum), as claimed, because .
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods with black sorghum with tannin, as the modified teaching above, to include that the consumption of the foods with black sorghum with tannin (i.e. onyx sorghum) results in lowered incremental glucose responses (i.e. glucose) compared to consumption of similar types of food not comprising black sorghum with tannin (i.e. onyx sorghum), as claimed, because Austin illustrates that the art finds black sorghum with tannin (i.e. onyx sorghum) has a significantly degreased glycemic index compared to foods made with other types of sorghums, and glycemic index is a measure of response of blood glucose levels (i.e. incremental glucose responses) after a food is consumed, therefore it would be reasonable to expect such a result from a food with a lower glycemic index.
Therefore, the modified teaching above makes obvious wherein incremental blood glucose levels of the subject are lower after consuming the first food product as opposed to consuming a second food product not containing onyx sorghum.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known methods of using sorghum, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, because a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).


Response to Arguments
 	It is asserted, that Claim 1 is pending and stand rejected. Claim 1 has been amended to clarify certain features. Supports for these amendments can be found in e.g., paragraphs [0034]-[0035] and TABLE 2 of the subject application. As such, these amendments do not introduce new matter. 
In response, Applicant’s timely response is appreciated. 

Specification Objection 
It is asserted, that the specification stands objected as allegedly failing to provide proper antecedent basis for the claimed subject matter. 
Applicant respectfully submits that a method for treating (or preventing) diabetes is described in both paragraphs [0038] and [0039] of the subject application. Similarly, former dependent claim 2 as originally filed also recited that "the method is a method of treating, preventing, or moderating diabetes". Moreover, paragraphs [0023], [0025] and [0037] also discuss the effectiveness of onyx sorghum in moderating glucose and insulin levels-which results in treating diabetes-when used in food products. 
For at least these reasons, Applicant respectfully submits that the specification provides proper antecedent basis for the claimed subject matter, and respectfully requests that these objections be withdrawn. 




In response, 37 CFR 1.75(d)(1) and MPEP § 608.01(o) require that the Specification comprise all claimed subject matter.  In this case correction required, wherein Applicant is asked to amend the pending Specification to include everything in the original claim set, of 10/16/2020, that is not currently disclosed therein.
For example, the original claim set recites, at least: 
“the food product having a onyx sorghum content of at least 10% by weight of ingredients”; and
“food product having an onyx sorghum content of about 30% to 40% by weight of ingredients”.
Neither of these limitations are in the Specification, therefore although supported by the original claim set, they must also be in the Specification.  
Please amend the Specification to include all of the original claims, as submitted 10/16/2020.

Claim Rejections Under 35 U.S.C. 112(a) 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with written description. Specifically, page 4 of the Office Action states that "[t]he claim require that some unknown ingredient comprising 30-40 wt% of onyx sorghum is used ... No support is found for any amount of onyx sorghum being administered and consumed to provide the claimed results. The claims are much broader ... because they do not require the specific amount of the onyx sorghum that is disclosed as being administered and consumed to humans." 
As explained in the Office Action: The pending specification is clear that when 238.25 gram muffins are administered, comprising 50 grams of total starch (0028), wherein the muffins comprise 36% of the onxy sorghum blend (0034), the incremental glucose responses and incremental insulin concentrations were lower when the muffins comprising the onxy sorghum blend was consumed versus the consumption of whole wheat muffins (0029). Therefore, the pending Specification supports that when a food product comprising about 86 grams of an onyx sorghum blend is administered and consumed by humans that incremental glucose responses and incremental insulin concentrations are lower than when the same food made without the onxy sorghum is administered and consumed. In this example (EXAMPLE 1), 85.8 grams of the onxy sorghum flour is about 36% by weight of ingredients as shown in TABLE 2 where the total weight of overall ingredients is about 238.2 grams. Applicant respectfully submits that 36% is within the range claimed (30% to 40%). 
As explained in paragraph [0034] of the subject application, recipes for baking can vary and the precise amount of flour used can differ. Given that the example utilizes onxy sorghum flour that is about 36% by weight of ingredients of the muffins baked, Applicant respectfully submits that the range of 30% to 40% is reasonable and in line with the disclosure. 
For further clarification, the claim has been amended to recite that the onxy sorghum is in the form of onxy sorghum flour and is "about 30% to 40% by total weight of overall ingredients used to produce the first food product". Such amendments should clarify that the ingredients used to bake the baked goods include 30% to wt40% of onxy sorghum flour, and the onxy sorghum flour is used to replace all or part of conventional flour that would otherwise be used for such 4 
baked good. In view of the forgoing, Applicant respectfully requests that these rejections be withdrawn. 
In response, Claim 1 requires that 30 to 40 wt% of an onyx sorghum flour, based on the total weight of the ingredients, is used to make a baked good, wherein the amount of onyx sorghum flour is used to replace part or all of a conventional flour.
The claim further requires that after administration and consumption of said baked goods the incremental glucose responses of the subject are lower as opposed to consuming a second food product not containing the onyx sorghum flour.
Such a claim imparts after the administration and consumption of a baked good made with 30 to 40 % of a flour comprising from above zero to below 100% of onyx sorghum, an incremental glucose response of the subject are lower.  This is not supported in the original Disclosure. 
The pending specification is clear that when 238.25 gram muffins are administered, comprising 50 grams of total starch (0028), wherein the muffins comprise 36 % of the onxy sorghum blend (0034), the incremental glucose responses and incremental insulin concentrations were lower when the muffins comprising the onxy sorghum blend was consumed versus the consumption of whole wheat muffins (0029).
Figure 1-2 and the discussion thereof (p. 0018), show incremental glucose responses to whole wheat and onyx sorghum, however, fail to show the amounts and/or form of these ingredients consumed, therefore are indefinite and do not support the claim. 
Tables 1-4 and the discussion thereof (p. 0027-0034) are provided to show incremental glucose responses after the consumption of a muffin, not any baked good as claimed, and this example does not quantify how much onyx sorghum is used to make said muffin, only that flour is used. In p. 0034, it is noted that 36 % of a flour made of an onyx sorghum blend, is applied in an amount of 36% when making a muffin.  There is no disclosure about what the flour blend itself comprises, how much of the onyx sorghum is in the flour blend, or how much of the onyx sorghum is in the muffin.  Therefore this information is also indefinite, and does not support the claim.
Claim 1 presents New Matter, as presented above.

Claim Rejections Under 35 U.S.C. 112(a) 
It is asserted, that Claim 1 further stands rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the enablement requirement. 
Specifically, page 6 of the Office Action asserts that "[t]he breadth of the claims do not shed light on how the administration and consumption of any amount of onyx sorghum, by any type of subject, results in an in vivo response of blood glucose levels being reduced." However, the Office Action also acknowledges that "[t]he pending Specification supports that when a food product comprising about 86 grams of an onyx sorghum blend ... is administered and consumed by humans an incremental glucose responses and incremental insulin concentrations are lower than when the same food made without the onxy sorghum blend is administered and consumed by humans." 
To expedite prosecution, Applicant has amended the claim to recite lower incremental glucose responses, which the Office Action acknowledges as being supported by the specification. In view of the forgoing, Applicant respectfully requests that these rejections be withdrawn. 
In response, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
Claim 1 requires that 30 to 40 wt% of an onyx sorghum flour, based on the total weight of the ingredients, is used to make a baked good, wherein the amount of onyx sorghum flour is used to replace part or all of a conventional flour.
The claim further requires that after administration and consumption of said baked goods the incremental glucose responses of the subject are lower as opposed to consuming a second food product not containing the onyx sorghum flour.
Such a claim imparts after the administration and consumption of a baked good made with 30 to 40 % of a flour comprising from above zero to below 100% of onyx sorghum, an incremental glucose response of any type of any subject are lower.  
This is not described in the pending specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The breadth of the claims do not shed light on how the administration and consumption of any amount of onyx sorghum in any baked good, by any type of subject, results in an in vivo response of  blood glucose levels being reduced.  The amount of experimentation necessary to achieve such a feat in unknown. There is no guidance provided in the specification, including discussion or working examples that explain or shows how any type of subject consuming any amount of onyx sorghum in any type of baked good provides an in vivo response of blood glucose levels being reduced.  The predictability of such a claim and the state of the art also do not teach this.  

Claim Rejections Under 35 U.S.C. 112(b) 
It is asserted, that Claim 1 also stands rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Applicant has amended the claim to clarify that the onxy sorghum used is in the form of onxy sorghum flour, which is 30% to 40% by total weight of overall ingredients used to produce the food product, and that onxy sorghum flour is used to replace all or part of conventional flour. In view of the forgoing, Applicant respectfully requests that these rejections be withdrawn. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

Claim Rejections Under 35 U.S.C. § 103 
It is asserted, that Claim 1 stands rejected under 35 U.S.C. § 103 as allegedly rendered obvious in view of U.S. PG. Pub. 2011/0151090 ("Harris") and NPLs "Black sorghum finds its fit in cereal line" ("AS"), "Sorghum extract exerts an anti-diabetic effect by improving insulin sensitivity via PPAR- 7 in mice fed a high-fat diet" ("Park"), and "The Effects of Sorghum Phenolic Compounds on Starch Digestibility of Porridges" ("Austin"). Applicant respectfully traverses for at least the following reasons. 
Page 11 of the Office Action, under subtitle "Amount of onxy sorghum", it is stated that "Harris teaches that high tannin sorghum flake as flour is incorporated in amounts of 2 to 70 wt%". Moreover, under subtitle "Onxy sorghum lowers blood glucose levels when administered and consumed", it is stated that "AS, also provides that onyx sorghum is in foods for consumption (i.e. administration) ... and that it fights diabetes". 
Even accepting these statements in the Office Action, Applicant notes that none of the references disclose how much onxy sorghum is needed for the desired effect. 
For example, FIG. 20 of Austin cited on page 12 of the Office Action appears to discuss the addition of "black with tannin bran" decreases EGI of porridge. However, it does not discuss the effectiveness of adding onxy sorghum flour, or an effective amount. 
Put differently, even assuming that it was known to use sorghum flour to bake baked goods, and even assuming that it was known that "the consumption of the foods with black sorghum with tannin ... results in lower blood glucose levels compared to consumption of similar types of food not comprising black sorghum with tannin", it was neither trivial nor obvious in knowing how much onxy sorghum flour to use. 
As such, Applicant respectfully maintains that the cited references, either alone or in combination, fail to disclose or suggest all of the features of the claims and the rejections should be withdrawn. 
In response, claim 1 merely requires that 30 to 40 wt% of an onyx sorghum flour, based on the total weight of the ingredients, is used to make a baked good.  It does not require the amount of onyx sorghum in the onyx sorghum flour, therefore this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793